Title: From George Washington to William Gordon, 10 April 1787
From: Washington, George
To: Gordon, William



Dear Sir,
Mount Vernon April 10th 1787

I have received your favor of the 13th of July and 28th of Septr.
I am pleased to hear of your safe arrival in London and of the happy meeting with your friends. I wish you success in the publication of your work and that your future establishment (which you say was not then fixed) may be agreeable to your wishes.
The bill which was sent to Rhode Island had the good fortune to come back protested—Mr Watson the drawer immediately gave me another (including interest) upon a Gentlemen in Salem for £43.3.8 ⟨this⟩ Currency, which was forwarded to your friend Mr Mason of Boston and paid.
It is not in my power to give you such accurate information of our Settlements in the Western Country as might answer the purposes of a publication—my own knowlege of it being more general than particular—and information you know is not always to be relied upon—The idea however, of it being made up of [“]the scum and refuse of the Continent, that the people are opposed to Congress—and attached to the British government” is of a piece with other doctrines and consequent publications which have recoiled upon the authors, and which one would think was enough to discourage such unfounded and short sighted reports.
Mrs Washington having of late been much less troubled with the billious cholick than formerly has made no use of the precription you were so obliging as to transmit but is not less thankful on that account for your kind attention to her in this instance

and joins me, as does the rest of the family in every good wish for yourself and Mrs Gordon. With great esteem & respect I am Revd Sir yr most Obedt Hble Servt

G. Washington

